UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4639


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KIKI LEWIS SHERALD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:10-cr-00117-MOC-1)


Submitted:   March 5, 2012                 Decided:   March 15, 2012


Before KING, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reggie E. McKnight, MCKNIGHT LAW FIRM, P.L.L.C., Charlotte,
North Carolina, for Appellant.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kiki Lewis Sherald pleaded guilty, pursuant to a plea

agreement, to conspiracy to commit mortgage fraud and conspiracy

to commit money laundering, and the district court sentenced him

to thirty-seven months’ imprisonment.                  Counsel filed a brief in

accordance      with    Anders      v.   California,       386     U.S.       738   (1967),

certifying that there are no meritorious issues for appeal but

asking this court to consider whether the Government engaged in

misconduct by requesting a higher sentence in light of Sherald’s

allocution.        Although informed of his right to file a pro se

supplemental brief, Sherald has not done so.                      We affirm.

            “[W]e       review       for     plain     error           a     prosecutorial

misconduct claim that was not raised or presented to the trial

court.”      United       States    v.     Alerre,    430        F.3d      681,   689   (4th

Cir. 2005).        To succeed on a claim of prosecutorial misconduct,

a     defendant    must    show     that     the     prosecutor’s           remarks     were

improper     and    that     “the    improper      remarks        so       prejudiced    the

defendant’s substantial rights that the defendant was denied a

fair trial.”        United States v. Lighty, 616 F.3d 321, 359 (4th

Cir. 2010), cert. denied, 132 S. Ct. 451 (2011).

            The Government’s argument for a sentence at the top of

the    Guidelines      range   established         after     a    two-level         downward

variance was not improper.                 In selecting a sentence, district

courts    are     required     to    consider,       among       other      factors,     the

                                            2
history and characteristics of the defendant as well as the need

to reflect the seriousness of the offense and promote respect

for the law.        18 U.S.C. § 3553(a) (2006).                    Accordingly, because

the district court could consider Sherald’s attempt to minimize

the seriousness of his conduct, the Government was permitted to

argue    for    a   sentence       based    upon      Sherald’s       apparent       lack   of

remorse.       See, e.g., United States v. Cruzado-Laureano, 527 F.3d

231, 237 (1st Cir. 2008).

               In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.                              We therefore

affirm the district court’s judgment.                        This court requires that

counsel inform Sherald, in writing, of the right to petition the

Supreme     Court      of   the    United   States          for    further    review.       If

Sherald requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this      court    for       leave    to       withdraw       from    representation.

Counsel’s motion must state that a copy thereof was served on

Sherald.       We dispense with oral argument because the facts and

legal    contentions        are     adequately        presented       in     the    materials

before    the    court      and    argument         would    not    aid    the     decisional

process.

                                                                                     AFFIRMED




                                                3